Citation Nr: 0608007	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  02-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than March 18, 2002, 
for the grant of service connection for prostate 
adenocarcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1966 to April 1969.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an August 2002 decision by the 
RO which, in part, granted service connection for prostate 
adenocarcinoma effective from March 18, 2002.  The Board 
remanded the appeal for additional development in December 
2003 and November 2005.  

The Board notes that in an October 2003 VA Form 9, the 
veteran requested a personal hearing before a member of the 
Board in this appeal.  However, in a statement received in 
August 2005, the veteran withdrew such hearing request.


FINDINGS OF FACT

1.  An original claim of service connection for prostate 
adenocarcinoma was received on March 18, 2002.  

2.  Service connection for prostate adenocarcinoma was 
granted by the RO in August 2002, effective from March 18, 
2002.  

3.  The earliest effective date for the establishment of 
service connection for prostate adenocarcinoma is March 18, 
2002, the date of receipt of the veteran's original claim.  


CONCLUSION OF LAW

An effective date earlier than March 18, 2002, for the grant 
of service connection for prostate adenocarcinoma is not 
assignable.  38 U.S.C.A. §§  5100, 5101(a), 5102, 5103, 
5103A, 5107, 5108, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.1(p),(q),(r), 3.151(a), 3.159, 3.400(b)(2) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court also held that the VCAA notice on the disability rating 
and effective date elements must be provided prior to an 
initial unfavorable decision by the AOJ.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The Board concludes that the information and discussions as 
contained in the August and December 2002 rating decisions, 
the September 2003 statement of the case(SOC), the June 2005, 
supplemental statement of the case, and in letters sent to 
the veteran in March and December 2002, and July 2003, April 
2004, and July 2005 have provided him with sufficient 
information regarding the applicable regulations.  The 
content of the letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, 
these documents notified him of his responsibility to submit 
evidence which showed that his prostate adenocarcinoma was 
present in service or was in some fashion, related to 
service; of what evidence was necessary to establish an 
earlier effective date; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
he submit any evidence in his possession.  The veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how the claim was still deficient.  Further, the 
veteran has not identified the existence of any relevant 
evidence that has not been obtained or requested.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  
Consequently, the Board concludes that it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, while the veteran was not informed of VCAA 
notice provisions pertaining to the effective date for the 
award of service under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 prior to initial 
adjudication of his claim in August 2002, he was notified of 
the law and regulations pertaining to effective dates in the 
September 2003 SOC, and was given ample opportunity to 
provide additional evidence or argument.  Despite the absence 
of an initial VCAA notice provided to the veteran on the 
effective date element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim for an earlier 
effective date and is familiar with the law and regulations 
pertaining to the claim.  Further, the Board observes that 
neither the veteran nor his representative has contended or 
argued that any defect or deficiency in the VCAA notice that 
may possibly be present has resulted in any prejudice in the 
adjudication of his appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Therefore, the Board finds that the 
duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, supra.  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2005).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2005).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2005).  

In cases involving service connection for presumptive 
diseases, such as prostate cancer, the effective date is the 
day following separation from service or date entitlement 
arose if the claim is received within one year of discharge 
from service; otherwise the date of receipt of a claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).  

Factual Background & Analysis

While the veteran believes that the effective date for the 
award of service connection for prostate adenocarcinoma 
should be May 18, 2001, the date of a positive PSA test, the 
provisions of the law governing effective date of awards of 
benefits are clear and unambiguous.  The effective date of an 
award is generally the date of receipt of a claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

In the instant case, the veteran's original claim of service 
connection for prostate adenocarcinoma was received on March 
18, 2002, nearly 32 years after his discharge from service.  
VA medical records subsequently obtained and associated with 
the claims file showed that he was seen on numerous occasions 
for various maladies from 1999 to 2001.  An outpatient report 
in May 2001 indicated that blood studies were drawn for an 
array of tests including PSA.  A report in July 2001 
indicated that all May laboratory studies were normal, but 
that he was scheduled for a prostate biopsy.  A report in 
August 2001, indicated that the veteran had an elevated PSA 
reading earlier that month, and that a biopsy was positive 
for adenocarcinoma of the prostate.  By rating action in 
August 2002, the RO granted service connection for prostate 
adenocarcinoma, and assigned an effective date of March 18, 
2002.  

The Board observes that under 38 C.F.R. § 3.157(b)(1), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA has constructive knowledge of documents generated 
by VA medical facilities even if such records are not 
physically part of the claims file).  The Board notes, 
however, that treatment records do not constitute informal 
claims when service connection has not yet been established 
for the condition.  38 C.F.R. § 3.157; Lalonde v. West, 12 
Vet. App. 377 (1999).  As such, the May 2001 VA report cannot 
be considered an informal claim for service connection.

In this case, the RO assigned an effective date of March 18, 
2002, the date of receipt of the veteran's original claim of 
service connection, which is the earliest date allowable 
under the applicable criteria discussed above.  38 C.F.R. 
§ 3.400(b)(2)(ii).  Consequently, the Board concludes that it 
has no alternative but to find that the veteran's claim for 
an effective date earlier than that allowable by law lacks 
legal merit and must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the appeal is denied.  


ORDER

Entitlement to an effective date earlier than March 18, 2002, 
for the grant of service connection for prostate 
adenocarcinoma is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


